Citation Nr: 0814048	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease of the cervical spine 
with history of headaches.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for intervertebral disc disease of the lumbar spine 
with spondylosis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969, and from August 1971 to October 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied a claim for an evaluation in excess of 20 percent 
disabling for the veteran's service-connected degenerative 
disc disease of the cervical spine with history of headaches, 
and increased the evaluation of the veteran's service-
connected intervertebral disc disease of the lumbar spine 
with spondylosis from 0 percent to 10 percent disabling.

The Board notes that the veteran submitted a notice of 
disagreement in October 2005 with the RO's August 2005 denial 
of a claim for service connection for post-traumatic stress 
disorder (PTSD).  In a May 2006 rating decision, the RO 
granted the veteran's claim for service connection for PTSD.  
This decision was a complete grant of benefits with respect 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, this issue is not currently before 
the Board. 

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

The veteran alleges that his service-connected degenerative 
disc disease of the cervical spine with history of headaches 
and his service-connected intervertebral disc disease of the 
lumbar spine with spondylosis warrant higher evaluations.  
Having reviewed the claims file, the Board finds that 
additional development is necessary prior to the adjudication 
of these claims.  

The Board notes that, at the March 2008 hearing, the 
veteran's representative specifically asked the veteran if 
his disabilities had increased in severity since his most 
recent June 2005 VA examination.  The veteran responded that 
both his service-connected degenerative disc disease of the 
cervical spine with history of headaches and his service-
connected intervertebral disc disease of the lumbar spine 
with spondylosis had worsened since his last VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, these claims must be remanded 
in order to afford the veteran a VA examination to determine 
the current severity of both his degenerative disc disease of 
the cervical spine with history of headaches and his 
intervertebral disc disease of the lumbar spine with 
spondylosis.

In addition, the Board notes that the veteran also indicated 
at the March 2008 hearing that he receives Social Security 
Administration (SSA) disability benefits.  While the veteran 
specifically indicated that he underwent no additional 
examinations in order for SSA to determine his eligibility 
for disability benefits, it is unclear if his VA claims file 
contains all of the same treatment records that were 
considered by that agency.  Therefore, an attempt should be 
made to locate any potential SSA records relating to the 
veteran's degenerative disc disease of the cervical spine 
with history of headaches and his service-connected 
intervertebral disc disease of the lumbar spine with 
spondylosis.

Accordingly, the case is REMANDED for the following action:

1.	Locate any and all of the veteran's 
pertinent SSA records.  If these 
records are found to be unavailable, 
this should be specifically noted in 
the claims file.

2.	Provide the veteran with a VA 
examination in order to determine the 
current severity of his degenerative 
disc disease of the cervical spine 
with history of headaches and his 
intervertebral disc disease of the 
lumbar spine with spondylosis.  The 
claims folder must be made available 
to the examiner and pertinent 
documents therein should be reviewed 
by the examiner.  The examiner must 
note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  
All necessary tests and studies 
should be accomplished, and all 
clinical findings should be reported 
in detail.  Specifically, the 
examiner should note the veteran's 
ranges of motion for both his 
cervical and lumbar spine, as well as 
any recent incapacitating episodes 
that the veteran has experienced and 
the specific causes of such 
incapacitating episodes.  The 
examiner should comment as to whether 
the cervical or lumbar spines exhibit 
weakened movement, excess 
fatigability, incoordination, or pain 
on use attributable to the service-
connected disabilities (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms).  The examiner 
should also discuss whether pain 
significantly limits functional 
ability during flare-ups or when the 
cervical or lumbar spines are used 
repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups).  The complete 
rationale for any opinions expressed 
should be provided.

3.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that 
was submitted since the September 
2007 supplemental statement of the 
case (SSOC).  If the benefits sought 
remain denied, he should be provided 
a SSOC.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


